      Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 1 of 12 PageID #:137



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JAY ROSSI,

         Plaintiff,                                           No. 1:19-cv-01417
 v.

 GENERAL NUTRITION CORPORATION                            Honorable Manish S. Shah
 and GRENADE USA, LLC,

         Defendants.

                      PLAINTIFF JAY ROSSI’S REPORT TO THE COURT
                       REGARDING DEFENDANT GRENADE USA, LLC

         Now Comes the Plaintiff, JAY ROSSI, and as a supplement to the Joint Status Report

filed by Plaintiff and Defendant GENERAL NUTRITION CORPORATION (“GNC”), Plaintiff

submits the following Status Report Regarding Defendant GRENADE USA, LLC (“Grenade

USA”):

         Introduction – Corporate Information for Defendant Grenade USA

         1.     As set forth below, Grenade USA was served with the original Complaint on March

15, 2019. Dkt. 7. Grenade USA, however, has not appeared and has not answered the Complaint.

Plaintiff filed a First Amended Complaint (“FAC”) on May 22, 2019. Dkt. 10.

         2.     Grenade USA is a Delaware Limited Liability Company and maintains its principal

office in Cranston, Rhode Island. Dkt. 1, Complaint, ¶¶ 54, 51; FAC ¶¶ 53, 50-51.

         3.     The State of Rhode Island and Providence Plantations Office of the Secretary of State,

lists Grenade USA as Foreign Limited Liability Company organized under the laws of Delaware,

with the assigned Identification Number of 001329856. Complaint, ¶50; FAC ¶ 51.

         4.     The following is a true and accurate screen capture of the Rhode Island and Secretary

of State’s search result, “Entity Summary”, for Grenade USA is depicted on the below page:


                                                  1
   Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 2 of 12 PageID #:138




       5.     The above screen capture was taken on June 11, 2019.

       6.     According to the above Entity Summary, Grenade USA’s principal office, resident

agent and mailing address are all listed as 815 Reservoir Ave, Ste. 1A Cranston, Rhode Island,

02910. See also Complaint ¶ 51; FAC ¶¶ 51. Grenade USA’s website identifies the same Rhode

Island address. Complaint ¶ 52; FAC ¶¶ 52.

       7.     A true and accurate screen capture of Grenade USA’s website is depicted on the

following page:


                                              2
   Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 3 of 12 PageID #:139




       8.     As identified by the Delaware Department of State, Division of Corporations’

website, Grenade USA’s registered agent is Sundoc Filings, 3500 S. Dupont Highway, Dover,

Delaware 19901. FAC ¶54.

       9.     The following image is a true and accurate image of Grenade USA’s “Entity

Details” and “REGISTERED AGENT INFORMATION” as identified by the website operated by

the Delaware Department of State, Division of Corporations:




                                              3
    Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 4 of 12 PageID #:140




       10.     The above screen capture was taken on June 11, 2019.

       11.     Alternatively, Grenade USA’s “resident agent” for service of process is Sean

Gagne, at 815 Reservoir Ave, Ste. 1A Cranston, Rhode Island, 02910 as depicted by the Rhode

Island and Secretary of State’s search result, “Entity Summary”, for Grenade USA.

       Summary of Service

       12.     On March 13, 2019, Plaintiff attempted to serve Grenade USA at the address of its

registered agent, 815 Reservoir Ave, Ste. 1A Cranston, Rhode Island, 02910. “Affidavit of Non-

Service” resulted from this attempted service. The Affidavit of Non-Service completed by

Constable Ashely Waddington states that the process server was informed that “[a]ll document

must be served to Grenade USA LLC 874 Walker Road, Suite C, Dover, DE 19904.”




                                                4
   Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 5 of 12 PageID #:141



       13.     Below is an accurate screen capture of Constable Waddington’s sworn Affidavit of

Non-Service:




       14.     Thereafter, as a result of the representations made to Plaintiff’s process server, on

March 15, 2019, Grenade USA was served at Walker Road, Suite C, Dover, DE 19904, by and

through Sundoc Filings. Dkt. 7.

       15.     Below is an accurate screen capture of the proof of service executed by Granville

Morris upon Jane Dixon, Managing Agent:




                                                 5
   Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 6 of 12 PageID #:142




       16.    Grenade USA has yet to answer or otherwise appear. Paragraph 54 of the First

Amended Complaint (“FAC”) alleges that “[a]lternatively, Grenade USA’s registered agent,

Sundoc [Filings], is listed with an address of 874 Walker Road, Suite C, Dover, DE 19904.”

“Despite being served, Grenade USA did not answer the operative Com[p]laint.” FAC, ¶¶55-56.

       17.    On June 11, 2019, prior to filing this document, Plaintiff emailed copies of the

original Complaint (dkt. 1), Proof of Service (dkt. 7) and First Amended Complaint (dkt. 10) to

emails listed on Grenade USA’s website and submitted the same documents via Grenade USA’s

website contact page.

                                              6
    Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 7 of 12 PageID #:143



       18.      Below is an accurate screen capture of the message and attachments that Plaintiff

transmitted prior to submitting this report to the Court:




       19.      Plaintiff’s above message was “successfully submitted” per Grenade USA’s

website:




       20.      Plaintiff’s above message was also “received” per Grenade USA’s automated

return email:



                                                  7
   Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 8 of 12 PageID #:144




       21.     Plaintiff is prepared to return to the location of its first attempt to serve Grenade

USA, Grenade USA’s listed principal business address of 815 Reservoir Ave, Ste. 1A Cranston,

Rhode Island, 02910, to serve Sean Gagne, who is listed as its registered agent according to

Rhode Island Secretary of State’s website “Entity Summary” for Grenade USA.

       22.     On the following page is a true and accurate screen capture       the LinkedIn

profile of Sean Gage, who lists himself as a “financial Controller as Grenade®.”




                                                  8
    Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 9 of 12 PageID #:145




       23.     In the alternative, if Plaintiff’s process server is unable to serve Grenade USA for

a second time at Grenade USA’s corporate offices, Plaintiff will advise the court and seek

alternative means of service.



Dated: June 11, 2019                                 Counsel for Plaintiff, Jay Rossi

                                                     /s/ James C. Vlahakis
                                                     James C. Vlahakis
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     630-575-8181 Fax: 630-575-8188
                                                     Email: jvlahakis@sulaimanlaw.com




                                                 9
 Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 10 of 12 PageID #:146



                                     Certificate of Service

        The undersigned, attorney for Plaintiff, further certifies that on June 12 2019, he caused
the foregoing Joint Initial Status Report to be electronically filed with the Clerk of the United
States District Court for the Northern District of Illinois using the CM/ECF system, which will
send notification of such filing to all parties that have appeared in this action.


                                                              /s/ James C. Vlahakis
                                                                James C. Vlahakis




                                               10
 Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 11 of 12 PageID #:147



                Alternative Certificate of Service For Grenade USA, LLC

       The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused a copy of the foregoing Joint Initial Status Report to be served by U.S. mail, postage
prepaid, on Grenade USA, LLC’s registered agent at the following address:

                                       Sundoc Filings
                                   874 Walker Road Suite C
                                    Dover, Delware 19904

        The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, basehe
caused the foregoing Joint Initial Status Report to be served by U.S. mail, postage prepaid, on
the     following    address      based     upon      Grenade       USA,      LLC’s     website,
https://www.grenade.com/us/business-consumer-terms:

                                  Legal Department Grenade
                                   c/o 225 Episcopal Road
                                      Berlin, CT 06037

         The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused the foregoing Joint Initial Status Report to be served by U.S. mail, postage prepaid, on
the below address based upon the listing of this address on Grenade USA, LLC’s website,
https://support.grenade.com/hc/en-us/articles/360018881872-Contact-Methods-and-Opening-
Times:

                                   Grenade® USA, LLC
                                 815 Reservoir Ave, Ste. 1A
                                Cranston, Rhode Island, 02910


        The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email address based upon the below email having been listed on Grenade USA, LLC’s website,
https://www.grenade.com/us/website-terms:

                                customerservice@grenade.com

        The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of an email portal that is
contained on Grenade USA, LLC’s website, https://support.grenade.com/hc/en-
us/articles/360018881872-Contact-Methods-and-Opening-Times.




                                              11
 Case: 1:19-cv-01417 Document #: 15 Filed: 06/11/19 Page 12 of 12 PageID #:148



        The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email address based upon the below email having been listed on Grenade USA, LLC’s website,
https://www.grenade.com/us/privacy-policy:

                                  casework@grenade.com

       The undersigned, attorney for Plaintiff, further certifies that on June 12, 2019, he
caused the foregoing Joint Initial Status Report to be served by way of email upon the below
email addresses based upon the below emails having been listed on Grenade USA, LLC’s
website, https://www.grenade.com/us/disclaimer:

                         dpo@grenade.com and info@grenade.com




                                                        /s/ James C. Vlahakis
                                                          James C. Vlahakis




                                            12
